DETAILED ACTION
This Office action is in reply to correspondence filed 14 June 2022 in regard to application no. 16/695,638.  Claims 6 and 15 have been cancelled.  Claims 1-5, 7-14 and 16-22 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 May 2022 has been entered.

Allowable Subject Matter
Claims 1-5, 7-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and some (but not all) claims were rejected under § 103 based on various combinations of Suthar, Santora et al., Utke et al., Kumagai et al., Hodge et al., McCall et al. and Tran.
In regard to § 101, the Examiner has considered the applicant’s arguments, pp. 8-12, filed 30 May 2022, and finds them fully persuasive.  The specification provides support for the idea that the invention as claimed reduces the use of computing resources by requiring a user to have filmed a vehicle from a particular point of vantage, which simplifies the comparison to similarly-vantaged filming done earlier, as opposed to a computer comparing images of a vehicle taken from widely disparate angles.  The claims improve the functioning of a computer, referring to MPEP § 2106.05(a), and are therefore not directed to an abstract idea, as they integrate it into a practical application.  
In regard to § 103, the applicant has taken limitations from claims not previously rejected and “rolled them up” into the independent claims.  In addition to the prior art previously made of record, Pal et al. (U.S. Publication No. 2017/0053461) disclose a smartphone-based accident detection method [title] in which “video data can provide information on the status of a vehicle before/during/after an accident”. [0059] McKinley et al. (U.S. Publication No. 2016/0012707) disclose a remote equipment monitoring system [title] that uses a “black box” to provide information about “circumstances around [an] automobile before, during and after an accident”, [0055] and discloses the use of “SMS” for communication generally. [0086]
But none of these, alone or combined, teach every limitation of the claims of the present invention, including initiating a live chat session, comparing video data with other data to quantify damage, and to send that quantity to a person as a message, combined with the other limitations of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694